Citation Nr: 1124607	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A copy of the transcript of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for service connection, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he has tinnitus (noise in his ears) that is related to exposure to noise in service.  

Noise exposure in service is conceded based upon the fact that service connection for hearing loss has been granted as due to in-service acoustic trauma.  See December 2008 rating decision.

Service treatment records are silent for any complaints or diagnosis of tinnitus.  However, the Board notes that the Veteran has made several statements and also testified that he had ringing and/or buzzing in his ears during service.  For example, with his original claim, the Veteran submitted a statement in which he related that, at times after exiting the flight deck or land operations area, he would be almost unable to hear or recognize normal conversation and have a ringing or buzzing sensation in his ears.  At a June 2008 VA audiology consult, he reported a long duration of hearing loss and noted change in hearing and tinnitus after fire fights (presumably in service).  In the March 2011 statement, he related that, prior to leaving service, he regularly and repeatedly experienced symptoms of tinnitus (described by him as ringing, buzzing or humming in the ears), especially after the "Firewall" noises (i.e., engine noise).  

The Veteran initially underwent VA audio examination in November 2008.  The Veteran reported having bilateral intermittent tinnitus occurring one to two times daily and lasting two hours at a time.  He reported the onset of tinnitus to be in 1990.  The assessment was bilateral intermittent tinnitus.  The examiner opined that it is less likely than not that the Veteran's tinnitus is related to military noise exposure as the date of onset is not associated with military service.

Based upon this VA examination, the RO denied service connection for tinnitus in the December 2008 rating decision.  In his Notice of Disagreement, however, the Veteran indicated that there was a miscommunication between him and the examiner.  He stated that he has had a ringing, buzzing sound in his ears since 1952 and referenced his statement submitted with his original claim.  He indicated that the statement about 1990 had to do with when he noticed his hearing had changed.  The Board also notes that the Veteran testified to this at the March 2011 hearing as well as submitted a written statement at that time to the same affect.

The Veteran was afforded another VA examination in December 2009.  At this time, he reported having bilateral tinnitus with an onset in 1952 that occurs daily and lasts minutes to hours at a time.  In responding to the request for a medical nexus opinion, the examiner stated she could not give an opinion without resort to mere speculation due to the inconsistencies on the date of onset of the tinnitus.  The Veteran denied tinnitus on June 4, 2008; on November 14, 2008, he indicated he had tinnitus since 1990; and then on March 4, 2009, he indicated he has had tinnitus since 1952.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had tinnitus since service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements regarding his in-service noise exposure are credible and consistent with the circumstances of his service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  Although the VA examiner initially opined that the etiology of the Veteran's tinnitus was not military noise exposure, she stated her in December 2009 report that she could not render an opinion without resort to speculation because of the Veteran's inconsistent reports of an onset.  Although there is some inconsistencies in the Veteran's report of onset of tinnitus, he has explained the inconsistent report of onset at the November 2008 VA examination and the Board does not find any reason to not believe him since he was being examined for both his hearing loss and tinnitus at that time.  In addition, the Veteran has consistently reported an onset of symptoms in service even if he has not consistently reported a continuity of symptoms since service.  Finally, the Board notes that the Veteran has only reported exposure to noise sufficient to induce tinnitus to have been during service.  He has consistently denied any non-service noise exposure.

Given the change in the VA examiner's medical opinion and the Veteran's reports of an onset of symptoms in service and no significant noise exposure other than during his military service, the Board finds the evidence is at least in equipoise that the Veteran's tinnitus is related to his in-service noise exposure.

Finally, the Board notes that the RO granted the Veteran service connection for bilateral hearing loss based on the same claim of noise exposure in the December 2008 rating decision.  The fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


